Citation Nr: 1604021	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  11-02 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling. 

2   Entitlement to a total rating based upon individual unemployability due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1968 to January 1970.  He was awarded, in part, the Combat Infantryman's Badge. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  By that rating action, the RO assigned an increased 50 percent disability rating to the service-connected PTSD, effective March 10, 2010--the date VA received the Veteran's claim for increased compensation for this disability.  The Veteran appealed the 50 percent disability rating to the Board.  

In a statement, received by VA in October 2010 and accepted as the Veteran's notice of disagreement, it was specifically stated that a 70 percent evaluation would satisfy his appeal regarding his claim for an increased rating for PTSD.  (See VA Form 21-4138, Statement in Support of Claim, signed by the veteran's representative and received by the RO in October 2010).  A claimant is generally presumed to be seeking the maximum evaluation available under law.  AB v. Brown, 6 Vet. App. 35, 39 (1993). A claimant, however, can choose to limit the appeal to a claim for less than the maximum rating.  Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).  In view of the foregoing, and as specifically requested by the Veteran, the Board will limit its consideration to whether a 70 percent rating is warranted for the service-connected PTSD in the decision below.  Id.   

In October 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic record. 

The Board has also added the issue of entitlement to a TDIU to the instant appeal.  The United States Court of Appeals for Veterans Claims (Court) has determined that where, as here, the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability (hereinafter referred to as TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  Here, although the RO previously denied a claim of entitlement to a TDIU in an June 2015 rating action, evidence received since this rating action, such as the Veteran's October 2015 testimony before the undersigned, suggests that he is unemployable because of his PTSD.  The Board has therefore added a TDIU claim to the issue on appeal, and recognizes that further development is needed to properly adjudicate the TDIU claim, as discussed in the remand following the decision below.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

For the entire appeal period, the evidence reflects that the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships but without evidence of total occupational and social impairment.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a schedular evaluation of 70 percent for PTSD have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5013A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183   (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App.  Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board. 

Indeed, the VCAA duty to notify was satisfied by way of a pre-adjudication letter sent to the Veteran in April 2010 that fully addressed all notice elements and was sent prior to the RO's decision in this matter.  The letter informed him of what evidence was required to substantiate his increased rating claim and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date. 

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of the claim. This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

After a careful review of the record, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA and private treatment records.  Further, the Veteran submitted statements and provided testimony in support of his increased rating claim. 

Additionally, VA examinations with respect to the issue on appeal were also obtained in May 2010 (VA fee basis), April 2011 and June 2015.  38 C.F.R. § 3.159(c) (4). To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  Here, the Board finds that the VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated under the schedular criteria for evaluating PTSD.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4). 

Finally, the Veteran was also afforded a hearing before the undersigned Veterans Law Judge in October 2015.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App.(2002).

II. Merits Analysis

The Veteran has maintained, in written statements and in June 2015 testimony before the undersigned, that his PTSD is more severely disabling than the currently assigned 50 percent evaluation, and that it warrants a 70 percent rating.  As noted in the Introduction, the Veteran has specifically indicated that an award of 70 percent would satisfy his appeal.  Thus, the Board will limit its consideration to whether a 50 percent rating is warranted for the service-connected PTSD.  Hamilton, supra.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, such as here, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2. Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  As will be demonstrated through the analysis below, the Veteran's PTSD symptoms have remained constant throughout the course of the period on appeal as demonstrated by similar findings on VA examinations in May 2010 (VA Fee Basis), April 2011 and June 2015.  As such, staged ratings are not warranted for the Veteran's PTSD.  Hart, supra. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Veteran's service-connected PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the general rating formula for mental disorders, a 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  Id.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The Board notes that the newer American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-V) has now been officially released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-V.  The DSM-V does not contain information regarding GAF scores.  However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.  Furthermore, there is no indication that the Veteran's diagnosis would be different under the DSM-V.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 1996); Carpenter v. Brown , 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

A Global Assessment of Functioning (GAF) of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning. Carpenter, 8 Vet. App. at 240, 24 (1995); Richard, 9 Vet. App. at 266, 267 (1996).

The Board finds that in affording the Veteran all reasonable doubt in his favor, an increased 70 percent disability rating is warranted for the service-connected PTSD. In reaching the foregoing determination, the Board notes that the Veteran exhibited significant social impairment, primarily manifested by emotional detachment (as described by the Veteran's spouse, V. A.); social isolation (Veteran's only social interaction is playing golf with his brothers); problems with impaired impulse control (described as anger mismanagement by a June 2015 VA examiner) and difficulty maintaining employment that resulted in his termination from his previous human resources position as a VA employee secondary to job performance and "whistle blowing."  (See V.A.'s, May 2010 statement to VA; A 21-4138, Statement in Support of Claim, dated and signed by the Veteran in April 2011; VA examination report, dated in June 2015; and, October 2015 Board Hearing Transcript (T)).  In addition, a May 2010 VA fee basis examiner assigned the Veteran a GAF score of 49, which is indicative of serious occupational and social impairment.  The May 2010 examiner also maintained that the Veteran was unable to establish and maintain effective work and social relationships.  (See May 2010 VA Fee Basis examination report at page (pg.) 6).  

The Board is cognizant of an April 2011 VA examiner's opinion that the Veteran did not meet the DSM-IV criteria for a psychiatric disorder, to include PTSD, and that he had a lengthy and stable work history and marital relationships.  (See April 2011 VA PTSD examination report).  However, as noted above, a May 2010 VA Fee Basis examiner concluded that the Veteran was unable to establish and maintain effective social relationships.  A June 2015 VA examiner echoed the same conclusion and declared that the Veteran's PTSD had caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  (See May 2010 VA Fee Basis PTSD examination report, at pg. 2 and June 2015 VA PTSD Disability Benefits Questionnaire (DBQ) at pg. 2, respectively).

Overall, the Veteran's service-connected PTSD has clearly had significant adverse effects on his social relationships and employment, as specifically noted by the VA Fee Basis and VA examiners in May 2010 and June 2015.  Therefore, the Board finds that in affording the Veteran all reasonable doubt in his favor, an increased 70 percent disability rating is warranted for the service-connected PTSD for the entire appeal period.

III. Extraschedular Consideration

In evaluating the Veteran's claim for an increased rating for the service-connected PTSD, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of this disability, with the established criteria found in the rating schedule, shows that the rating criteria reasonably describe the Veteran's PTSD, as determined by the Board in its award of a 70 percent rating in the decision above.  Moreover, the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rate by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required any hospitalizations for his PTSD.  There is no persuasive evidence in the record to indicate that the service-connected PTSD would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  As noted above, the evidence shows that the Veteran was terminated from his previous VA employment because of job performance and "whistle blowing."  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 (2015) specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluation assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected PTSD have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disabilities contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

The Board also acknowledges that the Veteran is service connected for essential tremors and a defective duodenal bulb.  In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the United States Court of Appeals for the (Federal Circuit) held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."

The Court recognized that such an extraschedular rating performed "a gap filling function" between the schedular rating and a total rating for compensation based on individual unemployability (TDIU).  Johnson v. McDonald, at 1366.  

In Johnson, the appellant was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes. The appellant argued that the Board erred in not collectively considering the collective impact of his rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development. There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that this case is similar to the Court's  interpretation of Johnson because the only claim on appeal at the current time is the claim for an increased rating for PTSD.  Further there has been no allegation or evidence that the combined effects of service-connected disabilities were manifested by symptoms not contemplated by the rating criteria.


ORDER

A 70 percent rating, but no higher, is granted for the veteran's service-connected PTSD, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Board finds that remand is necessary prior to further appellate consideration of the claim of entitlement to TDIU; specifically, to obtain outstanding VA treatment records; provide the Veteran and his representative with the elements to substantiae a claim of entitlement to TDIU, to include a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability); and, to afford the Veteran a VA examination so as to ascertain whether his service-connected disabilities render him unemployable.

i) Outstanding VA treatment records

During his October 2015 hearing before the undersigned, the Veteran testified that he had continued to seek VA treatment every three (3) months for his PTSD.  (T. at pg. 9).  While VA treatment reports, dated through May 2015 are of record, more recent reports are absent.  As the Veteran has maintained that he is unemployable as a result of his PTSD, the outstanding treatment reports are potentially relevant to the TDIU claim because they might contain evidence as to his unemployabiltiy.  These outstanding VA treatment records are constructively before VA and should be associated with the Veteran's electronic record upon remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

ii) Duty to Notify

A remand of the claim of entitlement to TDIU is also necessary in order to inform the Vetearn of the elements necessary to substantiate this claim.  He should also be provided an updated VA Form 21-8940 and be asked to complete and return the form.  The letter must give the Veteran the opportunity to address how his service-connected disabilities impact his ability to work.


iii) VA examination 

Finally, the Veteran has maintained, in written statements and in testimony before the undersigned, that he is unable to work due to his PTSD disability.  (See VA Form 9, received by VA in January 2011 and T. at pg. 3).   

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015).  

As an initial matter, the Board acknowledges that the Veteran is currently service connected for PTSD, essential tremors and deformity, duodenal bulb.  The Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to ascertain whether his service-connected disabilities, notably his PTSD, render him unemployable.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding pertinent records of treatment dated since May 2015 and associate these records with the Veteran's VBMS electronic record.

2.  Send the Veteran and his representative a letter addressing VA's duty to notify with respect to his TDIU claim, to include a VA Form 21-8940.  Request that he complete and return the form.  The letter must give the Veteran the opportunity to address how his service-connected disabilities impact his ability to work. 

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his PTSD symptoms and their impact on his ability to work as well as the combined impact of his service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After the development in directives one (1) through three (3) has been accomplished and any additional evidence has been uploaded to the Veteran' electronic record, schedule him for an examination with an appropriate vocational or other specialist to determine the impact of his service-connected disabilities (i.e., PTSD, deformity of the duodenal bulb and essential tremors) on his ability to secure or follow a substantially gainful occupation. The Veteran's VBMS and Virtual VA electronic records must be reviewed by the examiner and all necessary tests should be conducted and all clinical findings should be reported in detail.

Thereafter, the examiner must comment on functional impairment caused solely by the service-connected disabilities relative to his ability to secure or follow a substantially occupation.  The Veteran's age or the impact of any nonservice-connected disabilities should not be considered or mentioned.  The examiner must take into consideration the Veteran's level of education, training, and previous work experience. The examiner should describe what type of employment activities would be limited due to his service-connected disabilities.

5.  Then, adjudicate the claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the electronic record is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


